Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  line 3 of claim 7 ends in a semicolon, when it should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) and in further view of Mayer et al. (US 2004/0193446 A1 – hereinafter referred to as Mayer).

In regards to claim 1, Smith discloses a system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to: 
Receive a longevity inquiry from a remote device; (Smith para. [0008-0009] teaches system identifies supplement recommendation for purchase based on user question and user’s personal genome, wherein the question is relation to nutritional supplements.)

retrieve a first biological extraction from a user database; (Smith para. [0008] teaches a genetic profile for a user. This is the biological information from a user database.)

select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction and generate a machine-learning algorithm utilizing the selected ADME model that inputs the longevity element associated with the user as an input and outputs an ADME factor; and  (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

identifying a second longevity element compatible with the ADME factor as a function of the first longevity element and selecting the second longevity element as a tolerant longevity element.  (Smith para. [0244] teaches recommending vitamins or supplements packs that user has ability to effectively use based his/her individual genomic profile. This would be identifying supplements for the used based on tolerant longevity based on ADME factor.)

However Smith does not disclose wherein model factors include an absorption rate of the longevity element. 
Mayer discloses wherein model factors include an absorption rate of the longevity element. (Mayer claim 11 teaches wherein a pharmaceutical model takings into account drug absorption rate, drug distribution rate, drug metabolism rate and drug excretion rate for managing a patient treatment plan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Smith with the teachings of Mayer in order to allow for the accounting for drug absorption rates as both references deal the use of longevity elements (drugs, vitamins and supplements). The benefit of doing so it allow for more efficient and safe system by not account for drug absorption rates that would could be used to prevent over dosing on longevity elements and finding an optimal dosage and rate to best benefits. 

In regards to claim 3, Smith in view of Mayer discloses the system of claim 1, wherein identifying the first longevity element associated with the user further comprises: receiving dietary training data wherein dietary training data includes a plurality of biological extractions and a plurality of correlated longevity elements; generating using a first machine learning algorithm a dietary model relating biological extractions to longevity elements; receiving a second biological extraction; and outputting the first longevity element using the first machine learning algorithm and the second biological extraction. (Smith para. [0230-0237] discloses wherein dietary data biological extraction data is used along with a dietary model to determine dietary data and recipes along with dietary health information is output.)

In regards to claim 4, Smith in view of Mayer discloses the system of claim 3, wherein the first machine learning algorithm further comprises a supervised machine-learning algorithm. (Smith para. [0171, 0197 and 0314] teaches supervised learning wherein input are matched up outputs and used to train the machine learning module.)

In regards to claim 5, Smith in view of Mayer discloses the system of claim 1, wherein selecting an ADME model further comprises: identifying a genetic marker contained within a third biological extraction; and generating using genetic training data including a plurality of genetic markers and a plurality of correlated ADME models, and using a classification algorithm, a genetic classifier, wherein the genetic classifier inputs a genetic marker and outputs an ADME model; and selecting an ADME model as a function of generating the genetic classifier.  (Smith para. [0006-0008] teaches wherein a user genomic data is extracted and match to genomic test to recommend supplements, vitamins and dietary plans to user. The test would be ADME model that are selected based on genetic classifier as it is matched to genomic profile and data of the user. However Smith fails to explicitly disclose generating using genetic training data including a plurality of genetic markers and a plurality of correlated ADME models. However this implicitly done as para. [0020] disclose the system uses machine learning modules and machines learning modules have to trained to using genetic data in order to match genetic data to the test. As such Smith does discloses these limitations because it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use genetic marker training data to train a genetic recommendation system that uses machine learning models to extract and genomic data of user and match it to genomic test as it creates a machine learning system that can effectively identify genomic markers and traits.)

In regards to claim 6, Smith in view of Mayer disclose the system of claim 1, wherein selecting the ADME model further comprises: retrieving a fourth biological extraction from the user database wherein the fourth biological extraction further comprises a genetic marker containing an ADME marker; and locating an ADME model containing the ADME marker. (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

In regards to claim 9, Smith discloses the system of claim 1, wherein the computing device is further configured to select the second longevity element as a tolerant longevity element by: identifying a second longevity element compatible with the ADME factor; and selecting the second longevity element as a tolerant longevity element as a function of the identification.  (Smith para. [0244] teaches recommending vitamins or supplements packs that user has ability to effectively use based his/her individual genomic profile. This would be identifying supplements for the used based on tolerant longevity based on ADME factor.)

In regards to claim 10, Smith discloses the system of claim 1, wherein the computing device is further configured to display the second longevity element to the user. (Smith claim 11 (c) disclose displaying image of recommended item, in this case the longevity element.)

In regards to claim 11, it is the method embodiment of claim 1 and thus rejected using the same reasoning found in claim 1. 
In regards to claim 13, it is the method embodiment of claim 3 and thus rejected using the same reasoning found in claim 3. 
In regards to claim 14, it is the method embodiment of claim 4 and thus rejected using the same reasoning found in claim 4. 
In regards to claim 15, it is the method embodiment of claim 5 and thus rejected using the same reasoning found in claim 5. 
In regards to claim 16, it is the method embodiment of claim 6 and thus rejected using the same reasoning found in claim 6. 
In regards to claim 19, it is the method embodiment of claim 9 and thus rejected using the same reasoning found in claim 9. 
In regards to claim 20, it is the method embodiment of claim 9 and thus rejected using the same reasoning found in claim 10. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Mayer et al. (US 2004/0193446 A1 – hereinafter referred to as Mayer) and further in view of Gaskill et al. (US 2018/0052885 A1 – hereinafter referred to as Gaskill)

In regards to claim 2, Smith in view of Mayer discloses the system of claim 1, wherein receiving the longevity inquiry from a remote device further comprises receiving at an image device located on a computing device a wireless transmission from a remote device (Smith figures 11 and 10 discloses image devices using a wireless transmission from a remote device) but fails to further comprises receiving at an image containing a photograph.
Gaskill disclose an inquiry or query comprising text, image, and voices. (Gaskill  para. [0041] cites “The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents”. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith in view of Mayer with that Gaskill to allow of using an image or photo for input query as both reference deal with recommendation systems and it would provide the benefit of allow user to input any format of data as the input query creating a more user friendly system.

In regards to claim 12, it is the method embodiment of claim 2 and thus rejected using the same reasoning found in claim 2. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Mayer et al. (US 2004/0193446 A1 – hereinafter referred to as Mayer) and further in view of Southam (WO 2013/049427 A2).

In regards to claim 7, Smith in view of Mayer discloses the system of claim 1, but fails to disclose wherein the computing device is further configured to identify the second longevity element compatible with ADME factor as a function of the first longevity element by: 
identifying a first active ingredient contained in the first tolerant longevity element; 
identifying a second longevity element containing a second active ingredient, wherein the first the first active ingredient relates to the second active ingredient. 

Southam discloses identifying a first active ingredient contained in the first tolerant longevity element; identifying a second longevity element containing a second active ingredient, wherein the first the first active ingredient relates to the second active ingredient. (Southam page 25 line 1-4 cites “Also, the exemplary system also eliminates any products containing ingredients that are contraindicated or otherwise incompatible with existing prescription or over-the-counter (OTC) medications, supplements and/or foods that the user has indicated he or she is taking.” The users existing prescriptions, OTC medications, or supplements are the first longevity element and the “any products containing ingredients that are contraindicated” are the second longevity element and those products are eliminated. Also page 26 line 14 – page 27 line 2 teaches determining active ingredients in drugs and supplements. The active ingredients are related in that they are contraindicated.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith in view of Mayer with that Southam in order to allow the system to consider multiple active ingredients in drugs, supplements and vitamins as all the references deal the user of longevity elements (drugs, supplements and vitamins) and the benefit of doing so it creates a more efficient system that would protect the user by a not recommending medicines that are not compatible or would have adverse effects when combined.

	In regards to claim 8, Smith in view of Mayer in view of Southam disclose the system of claim 7, wherein the computing device is further configured to eliminate the first longevity element. (Southam page 25 line 1-4 cites “Also, the exemplary system also eliminates any products containing ingredients that are contraindicated or otherwise incompatible with existing prescription or over-the-counter (OTC) medications, supplements and/or foods that the user has indicated he or she is taking.” The users existing prescriptions, OTC medications, or supplements are the first longevity element and the “any products containing ingredients that are contraindicated” are the second longevity element and those products are eliminated. Also page 26 line 14 – page 27 line 2 teaches determining active ingredients in drugs and supplements.)

In regards to claim 17, it is the method embodiment of claim 7 and thus rejected using the same reasoning found in claim 7. 
In regards to claim 18, it is the method embodiment of claim 8 and thus rejected using the same reasoning found in claim 8. 

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 USC 112 and double patenting have been fully considered and are persuasive.  As such those rejections have been withdrawn. Applicant’s arguments with respect to claims 1-20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125